Citation Nr: 0010678	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  99-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1984.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In a March 1998 statement, the veteran requested that his 
claim be amended to include neuropathy and the loss of a 
creative organ.  The veteran was diagnosed with peripheral 
neuropathy, lower extremities, secondary to diabetes in a 
February 1999 VA examination.  He was also diagnosed with 
mild nonproliferative diabetic retinopathy in each eye, not 
requiring treatment at that time.  There does not appear to 
be a diagnosis of loss of a creative organ secondary to 
diabetes mellitus.  The Board refers these matters to the RO 
for proper adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Although the veteran has diabetes mellitus requiring 
insulin and a restricted diet, the clinical evidence does not 
reflect that he must regulate his activities as the result of 
his disability.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic 
Code 7913 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has indicated that he must watch his blood sugar 
when he works out or does strenuous activities.  He has also 
reported that he has mild dysfunction of his eyes because of 
diabetes mellitus, and that he must take medication for a 
sexual dysfunction.  As a preliminary matter, the Board finds 
that the veteran's claim for an increased rating is plausible 
and capable of substantiation.  See Caffrey v. Brown, 6 
Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  Thus, his claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran 
submits a well-grounded claim, the VA must assist him in 
developing facts pertinent to that claim.  In this case, the 
veteran has been afforded multiple examinations and hearings, 
and the RO has obtained the relevant treatment records.  The 
Board is satisfied that no further assistance to the veteran 
is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's diabetes mellitus was service connected in 
January 1992 and he is currently evaluated at 20 percent 
under Diagnostic Code (DC) 7913.  That code provides a 20 
percent evaluation for diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Note (1) directs that 
the rating specialist should evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913.

The veteran was first diagnosed with diabetes mellitus in 
December 1983.  A medical progress note dated September 1991 
shows that the veteran had an insulin reaction, but he was 
not admitted to a hospital as a result.  A VA medical report 
dated August 1991 reflects that the veteran's blood sugars 
were high in the morning and his insulin dosage had nearly 
doubled since leaving military service.

A VA examiner in June 1998 reported that the veteran had not 
had any hospitalizations for diabetic ketoacidosis or 
hypoglycemic reactions, and that he did not have restrictions 
in his activities.  The veteran had some visual symptoms, but 
no other neurologic complaints other than mild paresthesias 
at times in his feet.  The examiner stated that the veteran 
did not have a history of erectile dysfunction.  The veteran 
was diagnosed with diabetes mellitus and early mild 
peripheral neuropathy in his lower extremities.

During a VA examination in February 1999, the examiner stated 
that the veteran had not had any recent diabetic ketoacidosis 
or severe hypoglycemic reactions since his last VA 
examination.  The veteran's weight had been stable, and he 
was on no particular activity restrictions.  He was diagnosed 
with insulin-dependent diabetes mellitus with excellent sugar 
control and peripheral neuropathy, lower extremities, 
secondary to diabetes.  He was also diagnosed with mild 
nonproliferative diabetic retinopathy in each eye which did 
not require treatment at that time.

The veteran testified before the Travel Board in November 
1999 that his insulin dosage had increased, he was on a 
restricted diet, and he had hyperglycemic reactions.  He also 
said that his weight had not fluctuated, but he suffered from 
peripheral neuropathy and mild eye dysfunction.  He reported 
that he had to monitor his blood sugar levels when he 
performed strenuous activities, but his work as a corrections 
officer was generally not strenuous.

The above medical evidence demonstrates that the veteran is 
insulin dependent and that he must restrict his diet.  Thus, 
the requirements for a 20 percent evaluation for diabetes 
mellitus have been met.  However, a 40 percent evaluation 
requires that the diabetes mellitus causes a restriction of 
activities.  Because the VA examination reports of June 1998 
and February 1999 reflect that his diabetes mellitus does not 
cause a restriction of his activities, the Board concludes 
that a 40 percent evaluation is not warranted.  A restriction 
of the veteran's sexual activities could reasonably be 
construed as grounds for a 40 percent evaluation, but the VA 
examiner in June 1998 specifically stated that the veteran 
did not have erectile dysfunction.  No other clinical 
evidence shows that the veteran suffers from sexual 
dysfunction, or that sexual dysfunction, if present, is 
etiologically related to his diabetes mellitus.  Moreover, 
although the veteran indicated that he had hyperglycemic 
reactions, he did not report that these reactions required 
hospitalization.  The VA examinations in June 1998 and 
February 1999 directly stated that the veteran had not been 
hospitalized.  Although the veteran stated that he must watch 
his blood sugar when performing strenuous activities, he did 
not report that his diabetes mellitus caused him to restrict 
these activities.  The Board recognizes that the veteran's 
insulin dosage has been increased, but that increase does not 
affect his evaluation under the schedular criteria in the 
absence of a restriction of his activities.  Considering the 
above medical evidence, including the VA examinations in June 
1998 and February 1999, the Board finds that an evaluation in 
excess of 20 percent is not warranted for diabetes mellitus.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


